DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 7/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation " The article of Claim 14" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose this limitation will be addressed as “The article of Claim 15”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shadduck (20130060331).
	Regarding claim 1, Shadduck discloses ([0075], lens 10A) a lens (100A)  comprising: a central portion (110) that comprises a first polymer (124a, 124b, [0068], both layers being substantially fluid impermeable transparent polymers); wherein the central portion (110) is operative to transmit electromagnetic radiation through it ([0068], 124a, 124b, polymers with any suitable refractive index); and a peripheral portion (112) that comprises a second polymer; where the peripheral portion (112) accommodates a dimensional change (Fig 2A, [0075], each displacement structure itself is targetable with a laser beam to adjust its dimension or envelope to thereby apply forces to a local portion of anterior surface 122A to modify its shape) in the central portion by absorbing energy and being transformed from a lower energy state to a higher energy state (Fig 2A-2B, displacement structures 125, the AO layer that actuates by expanding its shape envelope to thereby apply displacement forces).
	Regarding claim 2, Shadduck discloses where the peripheral portion (112) undergoes a change in shape without any substantial dimensional change ([0075], the AO layer actuates by expanding its shape envelope). 
	Regarding claim 3, Shadduck discloses where the first polymer is the same as the second polymer ([0071], polymeric media that has an index of refraction that matches body portions or layers 124a and 124).
	Regarding claim 4, Shadduck discloses where the first polymer is different from the second polymer ([0068], 124a, 124b, polymers with any suitable refractive index). 
	Regarding claim 5, Shadduck discloses where the peripheral portion (112)  surrounds the central portion (110) along its entire circumferential periphery (Fig 2A).
	Regarding claim 6, Shadduck discloses where the peripheral portion (112) comprises a plurality of elements (125) that do not contact each other (Fig 2A, plurality of spaces 125).
	Regarding claim 7, Shadduck discloses where the peripheral portion (112) has a cross-sectional area (Fig 3A, 145A) that has a linear profile ([0078], Fig 3A shows the first polymer monolith remains unchanged) or a curvilinear profile prior to energy absorption.
	Regarding claim 8, Shadduck discloses where the linear profile (145A) changes to a curvilinear profile (Fig 3B, surface 124A is shown to have a curvilinear profile) due to the energy absorption ([0079], Fig 3B, polymer 146B is altered by photothermal effect).
	Regarding claim 11, Shadduck discloses where the peripheral portion (112) comprises a prearranged deformation point (Fig 2B, [0068], layer 124a, the lens can any shape, such as bi-convex, plano-convex, plano-concave, convexo-concave).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (20130060331) in view of Thompson (20170261766).
Regarding claim 9, Shadduck discloses the invention as described in claim 7 but does not teach where the curvilinear profile is a sinusoidal profile that may contain one or more troughs and one or more crests. However, in a similar endeavor, Thompson teaches where the curvilinear profile ([0041], Fig 3, peripheral portion 24) is a sinusoidal profile ([0043], any other shape) that may contain one or more troughs and one or more crests (Fig 3, [0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the lens structure of Thompson for the purpose of providing excellent centration (Thompson, [0046]).
Regarding claim 10, Shadduck in view of Thompson discloses the invention as described in claim 9 and Thompson further teaches where the sinusoidal profile ([0043], any other shape) may contain a plurality of troughs and crests of varying amplitude and periodicity (Fig 3, [0044], portion 24 may present single peripheral curve 34 or multiple peripheral curves 36) and where the amplitude or the periodicity change upon energy absorption ([0020], strain and deformation are observed as the percent change in length of the material is observed). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the lens structure of Thompson for the purpose of providing excellent centration (Thompson, [0046]).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (20130060331) in view of Huber (20190242369).
Regarding claim 12, Shadduck discloses the invention as described in claim 1 but does not teach where the second polymer has a negative coefficient of thermal expansion while the first polymer has a positive coefficient of thermal expansion. However, Huber teaches (Fig 1, [0046]) where the second polymer (3) has a negative coefficient of thermal expansion ([0046], negative or lower thermal expansion coefficient) while the first polymer (2) has a positive coefficient of thermal expansion ([0046], positive coefficient of thermal expansion). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the components of Huber for the purpose to improve the design of a bilayer component (Huber, [0010]). 
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (20130060331) in view of Chou (20210215849).
	Regarding claim 13, Shadduck discloses the invention as described in claim 1 but does not teach where the first polymer and the second polymer comprise a cyclic olefin polymer. However, Chou teaches (Fig 1A, [0045]) where the first polymer and the second polymer (Fig 1A, [0070], 100 may be made by the injection molding method) comprise a cyclic olefin polymer ([0070, Table 1.1, cyclic olefin polymer, (COP)]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the lens elements of Chou for the purpose of maintain an optical effective portion with a superior quality (Chou, [0046]).
	 Regarding claim 14, Shadduck in view Chou discloses the invention as described in claim 13 and Chou further teaches where the cyclic olefin polymer comprises a cyclic olefin copolymer ([0070, Table 1.1, cyclic olefin copolymer, (COC)]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the lens elements of Chou for the purpose of maintain an optical effective portion with a superior quality (Chou, [0046]).
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (20130060331) in view of Lee (20180084161).
Regarding claim 15, Shadduck discloses the invention as described in claim 1 but does not teach an article that comprises the lens of Claim 1. However, Lee teaches ([0047]-[0048]) an article (Fig 1, 100) that comprises ([0039], (ADAS) or an advanced driver assistance apparatus ) the lens (110) of Claim 1. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the lens elements of Lee for the purpose of improving the reliability of a manufactured product (Lee, [0107]).
	Regarding claim 16, Shadduck in view of Lee discloses the invention as described in claim 15 and Lee further teaches where the article (100) is an advanced driver assistance system ([0039], ADAS). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Shadduck with the lens elements of Lee for the purpose of improving the reliability of a manufactured product (Lee, [0107]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson (20170261766), Hansen (20140211149), and Hansen (20130258276) are contact lenses having a peripheral and central portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872